PER CURIAM.
The public defender in this case has filed a motion to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967) and has argued that there are no meritorious issues to be raised on appeal. We grant the motion to withdraw and affirm appellant’s conviction; however, we direct the trial court to correct the judgment, presentence investigation, and sentencing guidelines scoresheet to reflect the parties’ agreement that the conviction for attempted second degree murder with a firearm was to be classified as a second degree felony.
WARNER, FARMER and KLEIN, JJ., concur.